Title: [May 3. 1778.]
From: Adams, John
To: 


      May 3. 1778. The Business of the Commission had been delayed and neglected in a manner that gave me much uneasiness: Franklin and Lee had been reluctant to engage in it, as I suppose, knowing that they should differ in every thing and both of them as yet uncertain which Side I should take. I had now procured my blank Books, and I took the Letters which We had received into my own hands, and after making all the Enquiries into the Subjects which I could, I wrote in my blank book the following Answers. The Book is fortunately in my Possession and now before me with the Letters in my handwriting. I shall insert these Letters because they will serve among many others to shew the number of Persons who had their Eyes fixed upon our little Treasury, and under what a variety of pretences, and pretended Authorities they sett up their Claims upon Us for money. Dr. Franklin, after he found that Mr. Lee and I agreed in Opinion and were determined to sign and send them, did not choose to let them go without his name.
      
       
       
       
        
         
          Commissioners to Mr. Bersolle
         
         
          Monsr. Bersolle
          Sir
          Passi May 3. 1778
         
         Your Bill upon our Banker was not paid, because it was drawn, without our leave; and before you had sent Us the Accounts to shew We were your Debtors, and he could not regularly pay a Bill on our Account, which he had not our orders to pay. We are Sir your most obedient Servants.
         
          Benjamin Franklin
          Arthur Lee
          John Adams.
         
        
       
      
      
       
       
       
        
         
          Commissioners to James Moylan
         
         
          Mr. Moylan
          Sir
          Passi May 3. 1778
         
         We received your several Letters of the 23d. and 30th. of March and the fifteenth and 17th of April. We are obliged to you for the care you have taken respecting the sick Men. We shall apply as you advise for the discharge of Miggins, and hope to obtain it.
         We have examined Mr. Bersolle’s Accounts and find them approved by Captn. Jones, his Officers, and as you have paid his draft We shall repay you. But We wish that hereafter you would not engage Us in any considerable Expence without having received our orders, after acquainting Us with the Occasion. We are, Sir, your most obedient humble Servants.
         
          B. Franklin
          Arthur Lee
          John Adams.
         
        
       
      
      
       
       
       
        
         
          Commissioners to John Ross
         
         
          Mr. Ross at Nantes.
          Sir
          Passi May 3. 1778
         
         In a former Letter, you wrote Us, that you would send Us, the Invoices &c. of the Goods shipped, on the public Account, if We thought it necessary. We wrote for those, which would answer for the money, We had advanced to you. The Reason given in yours of the 18th  for refusing it, does not appear to Us, at all sufficient. If it be unavoidable to seperate the part from the whole, We desire the whole may be sent agreable to your first proposal, which will also be of Use to Us, by shewing the nature and extent of the Supplies which have been sent. We therefore expect you will comply, without any farther delay, with what We desire, and which is indispensable.
         You will be so good as to send Us a Copy of the order of the Commissioners, under which you say, the Ship Queen of France was purchased, as We find none such, here.
         When you first applyed to Us for our Assistance, and represented that you had made Contracts for Goods, in pursuance of orders from the Committee of Congress, which contracts, if not fulfilled, would destroy your Credit, and, in consequence, hurt that of the Committee, it was agreed to furnish you with the Sum which you desired, and which you said would be sufficient to prevent those great inconveniences, on your promise to replace it. It is now near a Year since, and you have not performed that promise. The Disappointment has been very inconvenient to Us. Probably it was occasioned by your not receiving the Remittances you expected. However, We think you should have foreborne entering into any fresh contracts and Embarrassments; especially, as it was not required or expected of you, by the Committee, as appears by their Letter to you of Decr. 30. of which you have sent Us, an extract; nor have they ever desired it, of Us; nor did you inform Us, when you made your engagements, that you had any expectation of our Assistance, to discharge them. A little consideration will convince you, that it is impossible for Us, to regulate our own purchases and engagements, and discharge our debts with punctuality, if other people, without our participation, allow themselves to run in debt, unnecessarily, as much as they please, and call upon Us for payment. By our complying with such unforeseen demands, We may soon, to prevent your discredit, become Bankrupts ourselves, which We think would be full as disreputable to Congress. We therefore now acquaint you, that We cannot give the permission you desire, of drawing on our Banker for the immense Sums you mention, and desire you would not have the least dependance on Aids, that We have it not in our power to grant. We are, Sir, your most obedient humble Servants.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
     